                                          Case 3:19-cv-06658-EMC Document 48 Filed 08/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GREENLIGHT SYSTEMS, LLC, et al.,                  Case No. 19-cv-06658-EMC
                                   8                    Plaintiffs,
                                                                                           ORDER TO SHOW CAUSE
                                   9             v.
                                                                                           Docket No. 88
                                  10     ERIK BRECKENFELDER,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Counter-Plaintiff Erik Breckenfelder has filed a discovery letter representing that Counter-

                                  14   Defendants Greenlight Systems, LLC and Orbital Holdings, Inc., and Andrew D.B. Rowen have

                                  15   failed to comply with this Court’s latest order, which directed the production of discovery by

                                  16   August 23, 2020. See Docket Nos. 45, 47. Accordingly, this Court orders the Counter-Defendants

                                  17   to show cause as to why this Court should not enter default judgment pursuant to Federal Rule of

                                  18   Civil Procedure 55. Failure to file a response to this order by September 2, 2020 will

                                  19   automatically result in an entry of default judgment.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: August 31, 2020

                                  23

                                  24                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  25                                                    United States District Judge
                                  26

                                  27

                                  28
